Case 0:19-cv-63146-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: _______________________

  RODERICK THOMAS and ELBERT ALLEN, III,

                 Plaintiffs,

  v.

  HOPE & GRACE RECOVERY CENTER, LLC,
  a Florida Corporation, and KEVIN YATES,
  individually,

                 Defendants.
                                                         /

                                             COMPLAINT

         COMES NOW Plaintiffs, RODERICK THOMAS and ELBERT ALLEN, III, by and through

  their undersigned counsel, and sues the Defendants, HOPE & GRACE RECOVERY CENTER, LLC

  (hereinafter, referred to as “HGR”), and KEVIN YATES individually, (hereinafter, collectively

  referred to as “Defendants”) and allege as follows:

         1.      That Plaintiffs, former employees of the Defendants, bring this action to recover

  compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

  U.S.C. § 201 et seq. The gravamen of this case is that the Plaintiffs were non-exempt employees

  hired by the Defendants on an hourly basis, but the Defendants willfully refused to (1) compensate

  the Plaintiffs for all work performed in direct contravention of the law; and (2) compensate the

  Plaintiffs for time and one half for each hour worked in excess of forty (40) hours per work week, as

  well as even the basic minimum wage for such work, under Federal law.

         2.      That jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

         3.      That the unlawful employment practices alleged below occurred and/or were

  committed within this judicial district.


                                                     1
Case 0:19-cv-63146-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 5



          4.      That at all times material hereto, Plaintiffs were and are presently a resident of this

  judicial district, sui juris and otherwise within the jurisdiction of this Court.

          5.      That at all times material hereto, Defendants were the employers of the Plaintiffs,

  were conducting business in this judicial district and were ‘employers’ under the FLSA.

          6.      That at all times material hereto, Defendant, KEVIN YATES individually, acted

  directly in the interests of his employer, the Defendant, HGR, in relation to the Plaintiffs, and this

  individual Defendant exercised the requisite legal control and otherwise administered the illegal acts

  as described herein on behalf of the Defendant, HGR, and is otherwise an ‘employer’ under the

  FLSA.

          7.      That at all times material hereto, Defendant, HGR, was and continues to be an

  ‘enterprise engaged in commerce’ within the meaning of the FLSA.

          8.      That at all times material hereto, Plaintiffs were ‘engaged in commerce’ within the

  meaning of the FLSA.

          9.      That on or about July 2019, the Plaintiff, RODERICK THOMAS (“THOMAS”) was

  hired as a non-exempt employee by the Defendants.

          10.     During his employment, Defendants had Plaintiff, THOMAS, a non-exempt

  employee under the FLSA, work for Defendants in excess of forty (40) hours per week. However,

  the Defendants willfully refused to compensate the Plaintiff, THOMAS, for time and one half for

  each hour worked in excess of forty (40) hours per work week, as well as even the basic minimum

  wage for such work, as required by the FLSA.

          11.     Specifically, Plaintiff, THOMAS, worked for Defendants as a technician earning $15

  per hour.

          12.     However, for his last four weeks of employment, Plaintiff, THOMAS, was not paid

  any wages.


                                                       2
Case 0:19-cv-63146-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 5



            13.    From August 18, 2019 to September 1, 2019, Plaintiff, THOMAS, worked forty

  hours per week for a total of 80 hours.

            14.    Thus, Defendants owe Plaintiff, THOMAS, $1,200.00 in unpaid wages for this time

  period.

            15.    From September 2, 2019 until September 15, 2019, Plaintiff, THOMAS, worked 80

  hours per week, 40 straight time hours and 40 overtime hours.

            16.    Therefore, Defendants owe Plaintiff, THOMAS, $1,200.00 as straight-time pay, and

  one and one-half his regular rate of pay for each of his 80 hours of overtime, which is an additional

  $1,800.

            17.    In total, Defendants owe Plaintiff, THOMAS, $4,200 in unpaid wages.

            18.    Similarly, the Plaintiff, ELBERT ALLEN, III (“ALLEN, III”) was also hired as a

  technician by the Defendants earning $16.00 per hour.

            19.     Like, Plaintiff, THOMAS, for the last four weeks of employment, Plaintiff, ALLEN,

  III, was not paid any wages.

            22.    Plaintiff, ALLEN, III, worked fifty hours per week for a total of 200 hours.

            23.    Therefore, Defendants owe Plaintiff, ALLEN, III, $2,560.00 as straight-time pay, and

  one and one-half his regular rate of pay for each of his 40 hours of overtime, which is an additional

  $960.

            26.    In total, Defendants owe Plaintiff, ALLEN, III, $3,520 in unpaid wages.

                                               COUNT I
                                              FLSA – HGR

            Plaintiffs incorporates by reference the allegations contained in paragraphs 1 through 26 of

  this Complaint.

            27.    That Plaintiffs is entitled to minimum wage for hours worked as well as time and one

  half for each hour worked in excess of forty (40) hours per work week pursuant to the FLSA.

                                                       3
Case 0:19-cv-63146-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 5



         28.     That by reason of the intentional, willful and unlawful acts of the Defendant, HGR, in

  violation of the FLSA, Plaintiffs has suffered damages.

         WHEREFORE, Plaintiffs, RODERICK THOMAS and ELBERT ALLEN, III, demands

  judgment against the Defendant, HGR, for all damages and relief under the FLSA, including

  liquidated damages, attorneys’ fees, costs and expenses, in addition to all other relief this Court

  deems just and proper.

                                           COUNT II
                                      FLSA –KEVIN YATES

         Plaintiffs incorporates by reference the allegations contained in paragraphs 1 through 26 of

  this Complaint.

         29.     That Plaintiffs is entitled to minimum wage for hours worked as well as time and one

  half for each hour worked in excess of forty (40) hours per work week pursuant to the FLSA.

         30.     That by reason of the intentional, willful and unlawful acts of the Defendant, MENDI

  V. RIGGINS, in violation of the FLSA, Plaintiffs has suffered damages.

         WHEREFORE, Plaintiffs, RODERICK THOMAS and ELBERT ALLEN, III, demands

  judgment against the Defendant, KEVIN YATES, individually, for all damages and relief under the

  FLSA, including liquidated damages, attorneys’ fees, costs and expenses, in addition to all other

  relief this Court deems just and proper.

                                          COUNT III
                                      UNPAID WAGES-HGR

         Plaintiffs incorporates by reference the allegations contained in paragraphs 1 through 26 of

  this Complaint.

         31.     That the Defendant, HGR, as alleged herein and above, has wrongfully withheld

  unpaid wages owed to the Plaintiffs.

         32.     That as a result of the Defendant, HGR’s wrongful withholding of Plaintiffs’ wages,


                                                     4
Case 0:19-cv-63146-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 5



  the Plaintiffs has been damaged.

            WHEREFORE, Plaintiffs, RODERICK THOMAS and ELBERT ALLEN, III, demands

  judgment against the Defendant, awarding Plaintiffs his unpaid wages, costs, reasonable attorney

  fees pursuant to Florida Statutes 448.08, as well as any other relief as this Court may deem just and

  proper.

                                     DEMAND FOR JURY TRIAL

            Plaintiffs demand trial by jury.

            Dated: December 23, 2019.                    Respectfully submitted,

                                                         Law Offices of Levy & Levy, P.A.
                                                         1000 Sawgrass Corporate Parkway, Suite 588
                                                         Sunrise, Florida 33323
                                                         Telephone: (954) 763-5722
                                                         Facsimile: (954) 763-5723
                                                         Counsel for Plaintiff

                                                         /s/ Chad Levy
                                                         CHAD E. LEVY, ESQ.
                                                         chad@levylevylaw.com
                                                         Secondary: assistant@levylevylaw.com
                                                         F.B.N.: 0851701
                                                         DAVID M. COZAD, ESQ.
                                                         david@levylevylaw.com
                                                         F.B.N.: 333920




                                                     5
